DETAILED ACTION
Status of Claims
	Claims 1, 5-6, 9, 11, 19-22, 24-26 and 28-30 are pending.
	Claims 19-22 are withdrawn from consideration.
	Claims 2-4, 7-8, 12-18, 23 and 27 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objection to claim 29 is withdrawn.
	The previous rejection of claims 1, 5-6, 9, 11, 24-26 and 28 under 35 U.S.C. 112b is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous Office action stand. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 9, 11, 24, 26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (CN 105714353) in view of Zhou (CN 107236982).
Regarding claim 1, Lv discloses a method of forming an alloy composite oxide (abstract = a method for preparing an entropy-stabilized ceramic) comprising the steps of:
Carrying out anodic oxidation of a selected high-entropy alloy on a copper conductor to form a composite oxide that is amorphous, the high-entropy comprising 3-13 different components in a ratio of equal atomic ratio or near-atom ratio including Ti, V, Cr, Al, Zb, etc. (page 2) having nanometer dimensions (page 3) (abstract, pages 2-3 = anodizing a substrate made of an entropy-stabilized alloy, the entropy-stabilized alloy being made of raw materials provided in equal atomic ratios, the raw materials being selected from three or more of titanium, aluminum, vanadium, chromium and niobium, forming the entropy-stabilized ceramic on the substrate as a coating, wherein the entropy-stabilized ceramic is an amorphous near-equilmolar oxide with a mesoporous structure), with the copper wire as the anode, a stainless steel or Pt electrode as the cathode with an electrolyte of ammonium sulfate, a voltage range of 30 -150 V for 4-12 hours (page 2) (= wherein the anodizing is carried out in a two-electrode cell including an anode with the substrate, a cathode, and an electrolyte, and the anodizing is performed with an anodization potential of 10 to 100 V for a duration of several minutes to several hours).  The coating of Lv is amorphous prior to heat treatment (page 1).  The claimed “entropy-stabilized” does not require a particular method step, material or element. The terms do not require a specific stabilization or degree of entropy.  Lv teaches the formation of tubes as nanotubes therefore a dimension of the nanotubes in the nanometer scale overlaps the claimed mesoporous (page 3).  Moreover, Lv further discloses that the pore diameter may be adjusted using different oxidation voltages and oxidation times (page 2) therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce mesoporous structures by routine experimentation.  
The disclosure of Lv differs from the instant claim in that Lv teaches the use of an ammonium sulfate electrolyte and not an oxalic acid electrolyte as claimed, however, in the same or similar field of endeavor, Zhou teaches that oxalic acid and ammonium sulfate are recognized equivalents for anodizing metals such as titanium alloys (page 3).  It would have been obvious to one of ordinary skill in the art to simply substitute one known electrolyte with another to arrive at the same or similar predictable result of anodizing a titanium alloy.  
Regarding claim 6, Lv teaches the alloy coating being disposed on the substrate (= bonded).  The instant claim does not require a specified degree of bonding.  
Regarding claim 9, Lv teaches the formation of tubes as nanotubes therefore a dimension of the nanotubes is within 100 nm (page 3).  Lv further discloses that the pore diameter may be adjusted therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce mesoporous structures by routine experimentation.  
Regarding claim 11, given the teaching of Lv that indicates the variety of materials present in the alloy (e.g. Ti, Al, V, etc. pages 2-3), the production of TiAlV, TiAlVCr or TiAlVNbCr would have been obvious to one of ordinary skill in the art based on choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  
Regarding claim 24, Lv depicts the ceramic in the drawings and is not transparent therefore the ceramic has a visible color.  
Regarding claim 26, Lv discloses wherein the pore size is adjusted based on the anodization voltage (page 3). 
Regarding claim 28, Lv discloses anodizing for 4-12 hrs (= several hours).  Lv further discloses that the diameter and length of the nanotubes may be adjusted by the anodization time, therefore it would have been obvious to one of ordinary skill in the art to select an anodization time, such as 2 hrs to produce the desired nanotube size (page 3).  
Regarding claim 29, Lv discloses the claimed invention as applied above. The TiAlV is optionally selected given the finite number of equal atomic or near equal atomic ratio elements.  The TiAlV on copper substrate is anodized to form a composite oxide. Lv does not disclose any intervening layers therefore the oxide is formed directly on the substrate. 
Regarding claim 30, Lv discloses anodizing with a voltage range of 30 -150 V for 4-12 hours (page 2).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (CN 105714353), in view of Zhou (CN 107236982) and in further view of Liu et al. (CN 109621006).
Regarding claim 5, Lv and Zhou disclose the claimed invention as applied above.  The combination does not disclose the purity level of the raw materials. 
Liu discloses producing a porous titanium coating wherein raw material of TiAlV powder is of medical grade of purity > 99.99 % (page 3).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising 99.99 % purity raw materials because Liu teaches that such pure raw materials are medical grade.  Liu’s teachings align with the biomedical subject matter of Lv (page 2).  
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (CN 105714353) in view of Zhou (CN 107236982).
Cho (WO 2015102142) is herein cited as evidence.
Regarding claim 25, Lv teaches that the anodization voltage may be adjusted to alter the pore diameter and length (page 3).  As evidenced by Cho, Cho discloses that it is well known that a color of titanium or niobium, for example, is selected based on an applied voltage (page 5). 


Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive. On page 5 the argument states that a person having ordinary skill in the art would understand that a nanotube is a specific structure which is significantly different from an amorphous structure.  The Examiner respectfully disagrees.  Lv explicitly states that the formed structure is amorphous (page 3).
On page 6 the argument states that Lv does not discuss the porosity of the nanotubes and therefore does not disclose the claimed mesoporous structure.  The Examiner respectfully disagrees with this analysis.  Lv discloses that the pore diameter of the nanotube is within the nanometer range.  Figure 3 additionally indicates that the pore diameter is on the nanometer scale.  Moreover, Lv teaches that the invention can obtain regular ordered nanotube arrays of different diameters (page 2).  Therefore one of ordinary skill would recognize that the pore diameter is adjustable by adjusting different oxidation voltages and oxidation times as taught by Lv.  
On pages 6-7 the remarks indicate that the Applicant disagrees with the allegation that the ammonium sulfate in Lv and the oxalic acid of the present invention are similar and recognized equivalents. The Examiner respectfully disagrees with this analysis.  Zhou explicitly discloses that an ammonium sulfate or oxalic acid electrolyte is utilized to anodize a titanium alloy.  There is no argument or evidence to indicate that anodization would not occur with the electrolyte of Zhou.  
On pages 7-8 the argument states that the oxide layer of the present invention is formed in seconds and minutes and therefore the anodization of Lv of hours does not disclose the claimed invention.  The Examiner respectfully disagrees with this analysis. The argument is not commensurate in scope with instant claim 1 for example which indicates an anodization time of several minutes to several hours.  The instant claim does not even indicate seconds duration.  The instant claims do not exclude the time period as disclosed by Lv (e.g. 4-12 hrs).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795